Citation Nr: 0809631	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to asbestos 
exposure.

4.  Entitlement to service connection for allergic rhinitis, 
including as secondary to asbestos exposure.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to exposure to herbicidal 
agents.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 until April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 and August 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board first considered this appeal in May 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the October 2007 Board hearing, the veteran raised a 
claim for entitlement to service connection for tinnitus.  
This claim has not been adjudicated.  Additionally, a review 
of the record reflects the veteran has raised claims for 
service connection for bronchitis and an increased evaluation 
for the service-connected generalized anxiety disorder.  
These claims have not been adjudicated.  As such, the claims 
for tinnitus, bronchitis and increased evaluation for anxiety 
are REFERRED to the RO for appropriate action.

The veteran submitted additional evidence at the October 2007 
Board hearing.  The veteran also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304.  However, because the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board in October 2007.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for bilateral 
hearing loss, chronic obstructive pulmonary disease, 
hypertension and diabetes mellitus, type II are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On October 24, 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim for 
entitlement to service connection for hyperlipidemia.

2.  Allergic rhinitis was not incurred in or aggravated by 
active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for hyperlipidemia have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a grant of service connection for 
allergic rhinitis have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

As an initial matter, under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative. 38 C.F.R. § 20.204 (2007).

In October 2007, the veteran submitted a statement to the RO 
that clearly indicated he wished to withdraw his appeal for 
the issue of entitlement to service connection for 
hyperlipidemia. The veteran has withdrawn this appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning entitlement to service connection for 
hyperlipidemia and this claim is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2002, December 2002, 
January 2003 and February 2005 that fully addressed all 
notice elements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Therefore, the Board finds that 
the veteran has not been prejudiced in the Board's 
adjudication of this claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records, newspaper articles and records documenting the 
history of the U.S.S. Bushnell in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
connection with his claim in June 2003 and October 2003.  

The Board notes the veteran's Social Security file has not 
yet been obtained and as such has remanded some of the 
veteran's claims.  However, with respect to the claim for 
service connection for allergic rhinitis, the Social Security 
Administration Notice of Decision did not indicate that the 
veteran applied for disability benefits based upon allergic 
rhinitis, nor did the Social Security Administration find 
that allergic rhinitis was a relevant impairment.  As such, 
the absence of the file is not prejudicial.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2000 the veteran indicated he had no 
additional evidence to submit. Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The veteran seeks service connection for allergic rhinitis.  
Specifically, the veteran contends that exposure to asbestos 
after a shipboard fire caused his allergic rhinitis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability as is illustrated by the 
June 2003 and October 2003 VA examinations.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, are devoid of complaints, 
treatment or a diagnosis of allergic rhinitis.  Although 
there was one notation of an upper respiratory infection in 
April 1965 and a notation of a stuffed up nose in August 
1967, these resolved without residual symptoms.  Furthermore, 
the April 1968 examination performed in connection with the 
veteran's separation from service described the nose and 
sinuses and normal and noted no defects or deformities other 
than some scars of the left arm and left thumb.

Even assuming there was an inservice incurrence, service 
connection is not otherwise warranted as there is no 
competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran underwent a VA examination in June 2003 to assess 
the presence and etiology of any disorder.  The veteran 
described a history of emphysema and three prior occurrences 
of pneumonia, including one during active service.  He denied 
wheezing but noted a cough, particularly when he was exposed 
to dust, pollen or smoke.  He also described occasional clear 
phlegm and throat irritation with postnasal drip during 
exacerbations of chronic rhinitis.  The veteran reported he 
smoked about a pack per day for approximately 20 years.  He 
described shortness of breath when working and dyspnea upon 
exertion, such as walking.  He described a history of 
allergic rhinitis with sinusitis and explained he treated for 
symptoms of rhinorrhea and nasal congestion since the early 
1970s.  He treated with decongestants and antihistamines.  He 
described exacerbations in the spring, summer and fall. 

Clinical examination reflected the right tympanic membrane 
was normal and the left one was slightly dull and retracted 
with a decreased light reflex.  Nasal turbinates were normal 
in appearance without erythema or edema.  There was a slight 
deviation of the septum to the right side.  There was clear 
passage of air down both sides of the nose.  There was some 
increased mucus in the right nostril; however, no crusting 
was noted.  The throat showed slight erythema and hypertrophy 
of the posterior lymphoid tissue.  The chest was normal in 
shape without rales, rhonchi or wheezes.  The assessment was 
allergic rhinitis with residuals and chronic obstructive 
pulmonary disease secondary to tobacco abuse.  The examiner 
explained the veteran was exposed to asbestos during service.  
However, the examiner opined the veteran's allergic rhinitis 
was not related to asbestos exposure.  In fact, the examiner 
noted there was no evidence of an illness due to the exposure 
to asbestos.

The veteran underwent another VA examination in October 2003.  
During this examination the veteran related he may have had 
allergies in childhood but was never treated.  He explained 
he had allergies during service but only treated with over 
the counter medications.  He developed severe allergic 
rhinitis in the early 1970s and was treated with a vaccine 
and other medications.  He complained of a frequently stopped 
up nose and watery, itchy and burning eyes.  He also sneezed 
frequently.  The symptoms were worse in the spring, summer 
and fall.  He denied prior sinus difficulty.  

Clinical examination reflected the external nose was straight 
and the anterior nasal septum was dislocated slightly in to 
the left nasal airway but did not cause significant 
obstruction.  There was an adequate nasal airway bilaterally.  
The nasal turbinates were normal in size and color.  No pus 
or polyp was visualized.  The oral cavity revealed missing 
lower molars and an upper partial plate. The posterior 
pharynx was negative.  No nodes were felt in the neck.  The 
thyroid was not enlarged.  The diagnosis was allergic 
rhinitis and the examiner opined the allergic rhinitis was 
less likely than not service connected.  The examiner 
explained the allergies were most likely from an inherited 
tendency to have allergies and were likely aggravated by 
smoking.  

The Board also examined whether service connection was 
warranted on a theory of continuity of symptomatology.  In 
this regard, the veteran testified at a Board hearing in 
support of his claim in October 2007.  During this hearing, 
the veteran affirmed he did not seek treatment for allergic 
rhinitis during service.  The veteran explained that he began 
having allergic problems after a fire aboard the U.S.S. 
Bushnell and believed the fire exposed him to smoke, 
particles, dust and asbestos which caused the rhinitis.  He 
indicted he saw a private physician shortly after his 
separation from service; however was unable to obtain all of 
the records.  The veteran also related that he had the 
allergic symptoms prior to the time when he began smoking.

Additionally, the veteran submitted records from a private 
physician which reflected treatment in September 1978.  This 
private treatment record noted the veteran had complained of 
hay fever symptoms as early as 10 years prior to the visit.  
However, these recitations of medical history are simply not 
supported by the evidence of record.  The law provides that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran). 

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of symptoms such as 
congestion or itchy, watery eyes. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Board finds the veteran's testimony is 
less probative as there are conflicting statements and 
evidence illustrating a gap in treatment for symptoms. See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  
Specifically, although the veteran testified he had symptoms 
in service, the examination at the time of separation found 
that the nose and sinuses were normal and reflected no 
complaints of allergic rhinitis symptoms.  Furthermore, after 
treatment from September 1978 until August 1980, there is no 
indication the veteran treated for symptoms until October 
1989, a gap of approximately 9 years.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Although the Board does not doubt the veteran's belief that 
his allergic rhinitis had its onset during service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Given the medical evidence against the claim, in 
particular the two VA examinations which found the allergic 
rhinitis was not related to service, for the Board to 
conclude that the veteran has allergic rhinitis that is 
related to service would be speculation.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Therefore, the preponderance of the evidence is against the 
claim.

The veteran, however, specifically claimed his allergic 
rhinitis was related to exposure to asbestos.  As to claims 
involving service connection for an asbestos related disease, 
there are no special statutory or regulatory provisions.  
While there is guidance for adjudicators as to asbestos-
exposure claims, the law remains clear that there must be a 
diagnosis of the claimed disability.  See Veteran's Benefits 
Administration Manual M21-1, Part VI, 7.21.  VA has 
acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  In reviewing 
claims for service connection, it must be determined whether 
or not military records demonstrate asbestos exposure in 
service; it should be determined whether or not there was 
asbestos exposure pre- service and post- service; and it 
should be determined if there is a relationship between 
asbestos exposure and the claimed disease.

In order to warrant service connection in this case the 
evidence must demonstrate not only that the veteran was in 
fact exposed to asbestos during service, but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.  

The veteran contends a shipboard fire on the U.S.S. Bushnell 
exposed him to asbestos which in turn caused the allergic 
rhinitis.  The veteran's service personnel records confirm 
his assignment aboard the U.S.S. Bushnell beginning in July 
1965.  Additionally, the veteran submitted a history of the 
ship which confirmed the U.S.S. Bushnell had an electrical 
fire in 1965.  While no detailed findings concerning asbestos 
were made, assuming, as the Board will for purposes of this 
decision, that the veteran was exposed to asbestos during 
service as he has contended, there is a lack of any medical 
evidence demonstrating that the veteran has an asbestos 
related condition.  Rather, in the present appeal, the 
veteran seeks service connection for allergic rhinitis, a 
condition not associated with asbestos exposure.  See M21-1, 
Part VI, 7.21.  Furthermore, as noted above, a VA examination 
dated in June 2003 concluded that the allergic rhinitis was 
not related to asbestos exposure and there was no evidence of 
an illness due to exposure to asbestos.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for allergic rhinitis as secondary to asbestos 
exposure is not warranted.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his allergic rhinitis is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for service connection for hyperlipidemia is 
dismissed.

Service connection for allergic rhinitis is denied. 


REMAND

At the October 2007 Board hearing, the veteran submitted 
additional records in support of his claims, including a 
decision granting Social Security Administration disability 
benefits.  This decision reflected the veteran applied for 
Social Security Administration benefits based in part upon 
high blood pressure and chronic obstructive pulmonary 
disorder.  The decision found the veteran was severely 
disabled based in part upon chronic obstructive pulmonary 
disorder.  However, complete copies of the medical records 
upon which any disability decision was based, as well as any 
agency decision with the associated List of Exhibits, have 
not been made part of the claims file and may be relevant to 
the veteran's claims for entitlement to service connection 
for hypertension and chronic obstructive pulmonary disorder.  
VA's duty to assist extends to obtaining records from the 
Social Security Administration. 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c)(2).

Additionally, the veteran has submitted a private audiologic 
evaluation from Miracle Ear dated in November 2002 which is 
in a graph format and has not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation).

During the October 2007 Board hearing the veteran testified 
that he received treatment for his hearing loss at the VA 
medical Center, and was last seen around March 2007.  These 
records are not associated with the claims file and should be 
obtained. 

After the appellant received notice of an August 2007 rating 
decision that denied his claim for service connection for 
diabetes mellitus, type II, he expressed disagreement with 
the decision in a statement dated in August 2007.  The claims 
file does not contain a Statement of the Case for the claim.  
The Board must therefore remand that issue for the issuance 
of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from the Winston-
Salem VA Medical Center and associate 
these records with the claims file.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

3.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist.

4.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

5.  The RO/AMC should re-examine the 
veteran's claim pertaining to entitlement 
to service connection for diabetes 
mellitus, type II.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


